UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

ADMINISTRA TORS OF THE TULANE                                )
EDUCATIONAL FUND (A/KI A TULANE                              )
UNIVERSITY), et al.,                                         )
                                                             )
                        Plaintiffs,                          )
                                                             )
                 v.                                          )   Civil Case No. 09-2428 (RJL)
                                                             )
IPSEN PHARMA, S.A.S. (F/KI A SOCIETE                         )
CONSEILS DE RECHERCHES ET                                    )
D'APPLICATIONS SCIENTIFIQUES SAS),                           )
                                                             )
                        Defendant.                           )


                                           ORDER

         F or the reasons set forth in the Memorandum Opinion entered this date, it is this
      t,.J
2..    day of December, 2011, hereby

         ORDERED that the defendant Ipsen Pharma, S.A.S.'s Motion to Dismiss [#58] is

GRANTED.

         SO ORDERED.